Citation Nr: 1310999	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with spinal stenosis.


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse testified before the Board at a November 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran's representative requested the claim be advanced on the Board's docket based on advanced age.  See 38 C.F.R. § 20.900(c) (2012).  However, as the Veteran is under the age of 75 years old and has not provided any other sufficient good cause for advancement on the Board's docket, the motion is denied.


FINDINGS OF FACT

1. The Veteran's claim of service connection for a lumbar spine disability was most recently denied by a July 2007 Board decision; the Veteran was notified of his appellate rights, but did not complete an appeal of the decision.

2. Evidence received since the July 2007 Board decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Degenerative disc disease and degenerative joint disease of the lumbar spine with spinal stenosis is causally related to injuries sustained during active service.


CONCLUSIONS OF LAW

1. The July 2007 Board decision which denied the Veteran's claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7266 (West 2002).

2. Evidence received since the July 2007 Board decision in connection with the Veteran's claim of service connection for a lumbar spine disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. Degenerative disc disease and degenerative joint disease of the lumbar spine with spinal stenosis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to both the Veteran's application to reopen and claim for service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Analysis

I. New and Material Evidence

Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Although the RO reopened the Veteran's previously disallowed claim in the July 2008 rating decision on appeal, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a lumbar spine disability was most recently denied by the Board in July 2007 because the evidence then of record did not contain sufficient evidence establishing an etiological link between the Veteran's current lumbar spine disability and his active service.  The evidence received since the July 2007 Board decision includes private treatment records, two private medical opinions, the report of an August 2010 VA examination, and statements and testimony from the Veteran and his spouse.  Significantly, an October 2007 statement from Dr. S. and a July 2010 statement from A.C., RN, BSN, CLNL, provides medical opinions that the Veteran's current lumbar spine disability is due to two incidents of in-service medical treatment for back pain.  Further, the Veteran and his spouse provided testimony regarding the Veteran's back pain and self-treatment during the period between his active service and first post-service diagnosis of a lumbar spine disability.  As noted above, the Veteran's claim was previously denied because his disability was found to not be etiologically related to active service.

The Board concludes that the additional private medical records and testimony from the Veteran and his spouse are new and material with respect to the issue of service connection for a lumbar spine disability.  They were not previously of record at the time of the last prior denials.  They are not cumulative of prior records because they provide evidence of in-service injuries, continuity of symptomatology and an etiological link between the Veteran's current disability and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.  The Board will next turn to the Veteran's claim on the merits.
II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  As arthritis (degenerative joint disease) is a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable in this case.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

The Veteran asserts entitlement to service connection for a lumbar spine disability, diagnosed as degenerative disc disease and degenerative joint disease with spinal stenosis, as directly related to his period of active service.  Initially, the Board observes the Veteran was treated twice for low back pain in service, in June 1961 and July 1965.  In both instances, he was diagnosed with acute strain of the back (lumbosacral spine).  Furthermore, the Veteran and his spouse have provided credible testimony to the Board regarding a lengthy period of back pain following service, during which he would treat himself with bed rest and over-the-counter medication in lieu of seeking medical treatment.

The Veteran has submitted two private medical opinions in support of his claim.  An October 2007 statement from Dr. S., an orthopedic and spine surgeon, indicates that, based on the Veteran's reported history and current findings, it is "quite possible" and "very possible" that his current disability is related to his in-service injury.  However, there is no indication Dr. S. reviewed the claims file, or details of the history as reported by the Veteran to allow the Board to determine the basis for this opinion.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).

In July 2010, the Veteran submitted a second, more thorough, medical opinion.  In her statement, A.C., a Registered Nurse, noted that she reviewed and analyzed the Veteran's complete claims file.  Based on this review and her education and experience, A.C. opined that it is at least as likely as not that the Veteran's current disabilities are a result of his in-service back injuries.  She noted the Veteran's report of back pain in service and self-treatment with bed rest and over-the-counter medications throughout the years since.  She further noted that lumbar strains make the vertebrae unstable following repeated injuries, and lumbar strains increase the risk of repeated injury, which in turn causes scar tissue to form and continue to weaken the back.

The Board notes there are two negative etiological opinions of record provided by VA examiners.  The first, provided in April 2005, provides no rationale for the negative opinion and, therefore, can be assigned no probative value.  See Bloom, 12 Vet. App. at 197.  The second, provided in August 2010, provides a thorough basis for the negative opinion, including a discussion of A.C.'s July 2010 positive opinion.  However, the August 2010 VA examiner primarily based this opinion, in part, on the approximately 20-year period between service separation and a diagnosis of a back disability, and failed to consider the Veteran's report of a continuity of symptomatology, including a lengthy period of time in which he treated himself with bed rest and over-the-counter medication.  Absent consideration of continuity of symptomatology, the August 2010 VA examination is inadequate and is assigned little probative value.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

The Board finds the evidence to be at least in equipoise as to whether the Veteran's current lumbar spine disability is etiologically related to his period of active service.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with spinal stenosis is warranted.

ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disability is reopened, and service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with spinal stenosis is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


